Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on December 9, 2021 has been entered and made of record.  Claims 1-20 are pending and are being examined in this application.
In light of Applicant’s terminal disclaimer and amendments to the claims, the double patenting rejection is withdrawn. However, the 112(b) rejection is maintained. Please see below for updated explanation.
Applicant’s arguments with respect to the 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The meaning and scope of claim 8 is unclear, particularly bolded portion of the limitation “retrieving performance data based upon the user request corresponding unstructured data.” For purposes of examination, the limitation will be interpreted as “retrieving performance data based upon the user request

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terayama et al. (US Pub. 20160004551) in view of Ogawa et al. (US Pub. 2003/0093709) and further in view of O’Shea (US Pat. 11,003,690).
Referring to claim 1, Terayama discloses a method, comprising: 
generating a first logical index with a fixed schema for storing structured data [figs. 4 and 10; pars. 109 and 155; an integrated resource management unit 202 comprises a resource configuration management unit 213 that stores resource operation information in a performance evaluation table 
generating a second logical index..., wherein the second logical index comprises a second configuration index and a second performance index [figs. 4 and 10; pars. 109 and 155; the performance evaluation table 214 comprises multiples sets of performance indices 214b associated with container ID 214a].
Terayama does not appear to explicitly disclose that the second logical index is for storing unstructured data in a schema independent manner; generating an identifier hash based upon uniquely identifying fields of the unstructured data; and utilizing the identifier hash to link the second configuration index to the second performance index of the second logical index.
However Ogawa discloses that the second logical index is for storing unstructured data in a schema independent manner [pars. 34, 35, 42, and 43; configuration data extracted from different files and performance data collected from different devices are linked with each other]; generating an identifier...based upon...identifying fields of the unstructured data; and utilizing the identifier...to link the second configuration index to the second performance index of the second logical index [fig. 8; pars. 79, 115, and 116; a device ID or an interface ID and a CONFIG version are used to correlate each set of performance data with configuration data; also note use of foreign keys to reference another table].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the performance evaluation table taught by Terayama so that the performance evaluation table associates performance indices with container IDs for unstructured data using identifier fields as taught by Ogawa. The motivation for doing so would have been to facilitate management of a network system comprising various types of devices with respective configurations [Ogawa, pars. 1, 34, and 35].

However, O’Shea discloses that the identifier is a hash based upon uniquely identifying fields of the unstructured data [col. 4, lines 28-32; col. 4, line 65 – col. 5, line 5; a hash of metadata (e.g., account number, namespace, dimension, name, etc.) that uniquely identifies a measurement is used to index the measurement].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the performance evaluation table taught by the combination of Terayama and Ogawa so that the performance data is associated with the configuration data using unique identifier fields as taught by O’Shea. The motivation for doing so would have been to uniquely identify particular metrics to facilitate resource monitoring using measurements from a variety of different sources [O’Shea, col. 2, lines 28-38, col. 4, lines 65-67].
Referring to claim 2, Terayama discloses maintaining a plurality of structured objects that represent a plurality of resources in a networked storage system for storing and retrieving client data from a plurality of storage devices [pars. 94 and 95; note storage resources, network file system, object storage, data center, cloud, etc.].
Referring to claim 3, Terayama discloses wherein the plurality of resources comprise a subset of storage nodes, a plurality of storage volumes, an interconnect connecting a plurality of storage nodes, and a storage pool comprising the plurality of storage devices [pars. 43, 45, 77, and 78; also note storage volume, SAN, resource pool].
Referring to claim 4, Terayama and O’Shea disclose wherein data for structured objects and unstructured objects is maintained in a same format using a plurality of logical indexes [Terayama – pars. 96 and 104; the resources are managed in an integrated manner via the use of containers; O’Shea – col. 2, lines 28-67; column 4, lines 43-49; data from a variety of different sources are transformed into the same format and accessed using a logical index].
Referring to claim 5, Terayama discloses wherein the plurality of logical indexes are used by a processor to respond to user requests for the structured objects [pars. 105-109; the integrated resource management unit 202 is used to respond to user requests].
Referring to claim 6, Terayama and O’Shea disclose wherein the plurality of logical indexes are used by a processor to respond to user requests for the unstructured objects [Terayama – pars. 105-109; the integrated resource management unit 202 is used to respond to user requests; O’Shea – col. 2, lines 28-67; column 6, lines 62-65; data from a variety of different sources are accessed using a logical index; this data may be provided in response to a customer request].
Referring to claim 7, O’Shea discloses displaying a user interface configured to receive a user request for performance related information [column 6, lines 62-65; a customer may request measurement data via an API call].
Referring to claim 8, O’Shea discloses retrieving performance data based upon the user request [column 6, lines 62-65; note retrieval of the measurement data in response to the customer request].
Referring to claim 9, O’Shea discloses wherein the second performance index identifies a data collection schedule [col. 2, lines 41-47; col. 3, lines 1-27; note the timestamps used to determine when to publish, obtain, or archive the measurement data].
Referring to claim 10, Terayama discloses wherein the second performance index comprises a counter used to maintain resource performance information [figs. 9a, 9b, and 10; pars. 151-168; note the various performance-related counters].
Referring to claim 11, see at least the rejection for claim 1. Terayama further discloses a non-transitory machine-readable storage medium comprising machine executable code, which when executed by a machine, causes the machine to perform the claimed steps [par. 26; note computer programs executed by a processor].
Referring to claim 12, see the rejection for claim 2.
Referring to claim 13, see the rejection for claim 3.
Referring to claim 14, see the rejection for claim 4.
Referring to claim 15, see the rejection for claim 5.
Referring to claim 16, see the rejection for claim 6.
Referring to claim 17, see the rejection for claim 7.
Referring to claim 18, see at least the rejection for claim 1. Terayama further discloses a system comprising: memory comprising instructions; and a processor configured to execute the instructions to perform the claimed steps [par. 26; note computer programs executed by a processor].
Referring to claim 19, see the rejection for claim 9.
Referring to claim 20, see the rejection for claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157